DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 4-8, and 10-20 of the claim set received 11/30/2020 are pending.  Claims 2-3 and 9 have been canceled by the Applicant.
Election/Restrictions
Claims 1, 4-8, 10-14, and 16-20 are allowable. The restriction requirement of process and apparatus, as set forth in the Office action mailed on 5/11/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of process and apparatus is withdrawn.  Claims 10-14 and 16-19, directed to the non-elected process invention, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney James Farmer on 2/12/2021.
The application has been amended as follows:
Claim Amendment
Claim 5. The heat shield panel of claim 1, wherein the flange includes an inner face configured for contact with the inner base layer and [[an]] the outer face is configured for contact with the outer base layer.

Claim 10. (rejoined-amended)  A method for fabricating a heat shield panel for use in a gas turbine engine combustor, comprising: 
forming an inner base layer from an inner composite matrix; 
forming an outer base layer from an outer composite matrix; 
positioning a flange of a grommet between the inner base layer and the outer base layer to form a composite matrix preform, the grommet including an orifice that defines a centerline and a boss portion disposed about the centerline, the flange extending outward of the centerline from an outer surface of the boss portion, wherein the flange defines an outer face radial extent, wherein a first outer face surface normal is parallel to the centerline along a first outer face portion, from the outer surface of the boss portion to a transition portion, and a second outer face surface normal is divergent from being parallel to the centerline along a second outer face portion, from the transition portion to the outer face radial extent; and 
curing the composite matrix preform to form the heat shield panel.

Claims 11-12 are rejoined.

Claim 13. (rejoined-amended)  The method of claim 12, wherein the flange includes an inner face configured for contact with the inner base layer and [[an]] the outer face is configured for contact with the outer base layer.

Claim 14. (rejoined-amended)  The method of claim 13, wherein the flange defines an inner face normal 

Claim 15 is canceled.

Claims 16-19 are rejoined.

Allowable Subject Matter
Claims 1, 4-8, 10-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination which teaches the following in combination with the other independent claim limitations:
Regarding Claims 1, 10, and 20, “wherein the flange defines an outer face radial extent, wherein a first outer face surface normal is parallel to the centerline along a first outer face portion, from the outer surface of the boss portion to a transition portion, and a second outer face surface normal is divergent from being parallel to the centerline along a second outer face portion, from the transition portion to the outer face radial extent”.
Claims 4-8, 11-14, and 16-19 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                        Primary Examiner, Art Unit 3741                                                                                                                Examiner, Art Unit 3741